DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (CN 107269844) in view of CHEN (CN 205945473) and Alluigi (US 2017/0266677).
Regarding claim 1, HE discloses a spraying apparatus (p. 5, ln. 40; fig. 2), comprising: 
a driving mechanism (40) having a driving shaft (71) rotatable around its own axis (p. 4, par. 10; fig. 3), a spin plate (30) disposed at a bottom of the driving shaft (fig. 3), the spin plate being configured to rotate with the driving shaft to spray chemical solution (p. 6, ln. 28-30), 
wherein the driving mechanism includes a driving body (41) and a housing assembly (50), the housing assembly including a first housing member (51) and a second housing member (52), the first housing member and the driving body being connected (fig. 3), the first housing member being connected to the second housing member (p. 5, ln. 46), and a bottom side of the second housing member being provided with a water inlet pipe (81) that is connected to an internal of the spin plate (fig. 3).
HE does not disclose wherein the driving mechanism includes a stator assembly connected to the first housing member and a rotor assembly connected to the second housing member, or wherein the first housing member is connected to the second housing member by snap-fit.  
  CHEN teaches a driving mechanism (p. 1, ln. 1) comprising a stator assembly (1), a rotor assembly (2), and a housing assembly including a first housing member (3) and a second housing member (4), the first housing member and the stator assembly being connected (figs. 1, 2), the rotor assembly being connected to the second housing member (figs. 1, 2), and the first housing member being connected to the second housing member (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying apparatus of HE to further include the specific driving mechanism having a rotor assembly and a stator assembly and to connect them within respective first and second housing members, as taught by CHEN, since this was a known driving mechanism that is convenient to maintain (see CHEN p. 2, ln. 9).  
HE in view of CHEN further discloses wherein the first housing member is detachably connected to the second housing member (figs. 1, 2); however, HE in view of CHEN does not disclose that the connection is a snap-fit connection.  
Alluigi teaches a spraying apparatus comprising a housing assembly having a first housing (30) member and a second housing member (10), and wherein the first housing member is connected to the second housing member by snap-fit (18/50, see par. 44).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the first housing member and second housing member of the spraying apparatus of HE to further include a snap-fit engagement, as taught by Alluigi, since this was known to lock each of the member to further prevent unintended separation (see Alluigi, par. 45-47).  
Regarding claim 2, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 1, and Alluigi further teaches wherein the first housing member and the second housing member are rotatably snapped (par. 45 - any rotation of either member is prevented by the snap-fit).
Regarding claim 3, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 1, and further wherein the water inlet pipe is located below the stator assembly (see HE, fig. 3 - the water inlet pipe is below the driving body, which, as modified in view of CHEN, will be the stator assembly).
Regarding claim 4, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 1, and CHEN further teaches wherein the second housing member has a hollow cavity with an opening on top end (fig. 2), and the rotor assembly is disposed in the hollow cavity (fig. 2).
Regarding claim 5, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 4, and wherein the rotor assembly comprises a rotor shaft (see HE, element 42 and CHEN, fig. 2) and a rotor cover (see CHEN, element 6) connected to the rotor shaft (see CHEN, fig. 2), an axis of the rotor shaft coinciding with an axis of the driving shaft (see HE, fig. 3).
Regarding claim 6, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 5, and wherein: a bottom surface of the second housing member is provided with a through hole (520); the rotor cover is disposed in the hollow cavity (HE, fig. 3; CHEN, fig. 1); and a bottom end of the rotor shaft passes through the through hole (HE, fig. 3; CHEN, fig. 1).
Regarding claim 7, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 6, and further wherein an outer circumferential surface of the rotor shaft has a spiral structure (710) having a rotation axis to be the axis of the rotor shaft (fig. 7), a rotation direction of the spiral structure being reverse to a rotation direction of the driving shaft (p. 6, ln. 48-51).
Regarding claim 8, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 7, and further wherein the spiral structure is a spiral protrusion being wound on the outer circumferential surface of the rotor shaft or a spiral groove formed on the outer circumferential surface of the rotor shaft (fig. 7).
Regarding claim 9, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 6, and further wherein an inlet of the water inlet pipe is located at the side of the second housing member (fig. 3), an outlet of the water inlet pipe is located at the bottom of the second housing member (fig. 3), the outlet being at the same height as the through hole and being isolated from the through hole (fig. 3).
Regarding claim 10, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 9, and further wherein an annular cavity connected to the outlet is further disposed at the bottom of the second housing member, the annular cavity being wound around an outside of the through hole (fig. 3).
Regarding claim 11, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 10, and further wherein a width of the annular cavity on a side near the outlet is smaller than a width of a side away from the outlet (fig. 3).
Regarding claim 12, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 5, and CHEN further teaches wherein the rotor assembly further comprises at least one of a magnet and a magnetic yoke (see CHEN, p. 1, ln. 6-7).
Regarding claim 13, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 4, and CHEN, as shown in the annotated figure below, further teaches wherein an outer periphery of the second housing member is a revolving surface; and a side of the second housing member has at least one first protrusion configured to be engaged with the first housing member.

    PNG
    media_image1.png
    171
    564
    media_image1.png
    Greyscale

Regarding claim 14, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 13, and CHEN further teaches wherein the first housing member has an annular cavity configured to receive the stator assembly and the rotor assembly (fig. 2).
Regarding claim 15, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 14, and Alluigi further teaches wherein the snap-fit connection comprises a snap slot (50) formed on a wall of one of the housing members (fig. 4) configured to engage with a protrusion (18) formed on a wall of the other housing member (fig. 2).  It would have been obvious for one having ordinary skill in the art to have further modified the spraying apparatus of HE in view of CHEN and Alluigi such that an inner wall of the annular cavity has a first snap slot configured to be engaged with the first protrusion since Alluigi teaches that each of the housing members must have one of these elements in order to form a snap-fit connection.  Further, one of ordinary skill would find it obvious to arrange the slot on an inner wall of the annular cavity as a matter of design choice.
Regarding claim 16, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 15, and Alluigi further teaches wherein the number of the first snap slots is at least two (fig. 4), and the first snap slots correspond to the first protrusions one by one (fig. 2).
Regarding claim 17, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 15, and Alluigi further teaches wherein the first snap slot is a rotating snap slot (par. 45 - any rotation of either member is prevented by the snap-fit).
Regarding claim 18, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 17, and Alluigi, as shown in the annotated figure below, further teaches wherein the first snap slot comprises: an opening section being opened toward a bottom of the annular cavity; and an snap section connected to the opening section, the snap section extending along a circumferential direction of the annular cavity and being configured to be engaged with the first protrusion that enters the first snap slot from the opening section along an axial direction of the rotor shaft.
Regarding claim 19, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 18, and Alluigi, as shown in the annotated figure below, further teaches wherein the extending direction of the opening section is an axial direction of the driving shaft, and the extending direction of the snap section is perpendicular to an axial direction of the driving shaft.
Regarding claim 20, HE in view of CHEN and Alluigi discloses the spraying apparatus described regarding claim 18, and Alluigi further teaches wherein a size of the opening section matches a size of the first protrusion (par. 44; fig. 6).

    PNG
    media_image2.png
    408
    628
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bazergui (US 2013/0015264), Dalhaus (US 3,762,649), and Crathern (US 3,749,315) all teach spraying apparatuses having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752